THE THIRTEENTH COURT OF APPEALS

                                    13-14-00729-CV


                        In the Interest of C.J.N.-S. and J.C.N.-S.


                                   On appeal from the
                      131st District Court of Bexar County, Texas
                            Trial Cause No. 1998-CI-03463


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 21, 2016